Citation Nr: 1724531	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

2.  Entitlement to a compensable initial disability rating for left carpal tunnel syndrome.

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to a disability rating in excess of 30 percent for a fracture, left tibia/fibula head, with degenerative changes and instability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar sprain with right lumbar radiculopathy. 

6.  Entitlement to an initial disability rating in excess of 10 percent for right knee torn medial meniscus with instability. 

7.  Entitlement to an initial disability rating in excess of 10 percent for limitation of extension, right knee.
8.  Entitlement to an initial disability rating in excess of 10 percent for minimal degenerative changes of the right hip.


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1977 to February 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an August 2010 rating decision of the RO in Little Rock, Arkansas.  Jurisdiction over the claims has since been transferred to the Little Rock RO.

A hearing was held before a Veterans Law Judge (VLJ) at the RO in August 2011.  The Veteran was subsequently notified that the VLJ who presided over that hearing was no longer employed by the Board, and he was offered a new hearing.  The Veteran accepted and testified before the undersigned VLJ at a videoconference hearing held in February 2017.  Transcripts of both hearings have been associated with the record.  

These claims were before the Board in November 2011 and November 2016, at which times they were remanded for further development.

The record reflects that the Veteran was initially represented in these matters by Disabled American Veterans.  However, in July 2009, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Michael G. Smith as his representative; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is set forth below.  The remaining issues are being remanded to the agency of original jurisdiction for further development.  VA will inform the Veteran when further action, on his part, is required.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from maintaining gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As the Board's decision to grant TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.

Analysis

The Veteran seeks a total disability rating based on individual unemployability.  He asserts he has been unable to work since 2009 due to his service-connected disabilities and the medication that is prescribed to treat them.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Factors to be considered in determining whether unemployability exists are the Veteran's education, employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

At the outset, the Board notes that the Veteran is service connected for a fracture, left tibia/fibula head, with degenerative changes and instability, rated at 30 percent disabling; chronic lumbar sprain with right lumbar radiculopathy, rated at 10 percent disabling; right knee torn medial meniscus with instability, rated at 10 percent disabling; limitation of extension, right knee, rated at 10 percent disabling; minimal degenerative changes of the right hip, rated at 10 percent disabling; right carpal tunnel syndrome, rated at 10 percent disabling; and left carpal tunnel syndrome, rated at 10 percent disabling.  The Board notes that, other than the Veteran's bilateral carpal tunnel syndrome, all of his service-connected disabilities stem from the same etiology; thus, the disability ratings may be combined for purposes of 38 C.F.R. § 4.16 (a).  In doing so, these service-connected disabilities yielded a combined 60 percent disability rating.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability.  

The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran's educational background includes a high school education and welding training in 1978.  He was also trained to be an industrial electrician in 1979.  The record shows he worked in various roles, including as an electrician and as a truck driver, until approximately 2009.

In a June 2009 statement to VA, the Veteran described problems with his service-connected leg and back problems.  He indicated that, because of the severe pain in his knees, hips, back and hands, he was unable to work.  The Veteran treated his pain with medication, which in turn rendered him ineligible for employment.  He indicated that he used to drive a truck for a living, but was unable to do so any longer.  He also noted that he had worked as an industrial electrician, but could no longer perform the work required in that position because he was unable to climb ladders due to his service-connected disabilities.  He suggested he would be unable to pass a physical examination, even if he were to be hired.  The Veteran indicated he was unable to walk more than 25 yards without difficulty, was unable to sit because of swelling in his back and hips, and spent most of his time at home because of his disabilities. 

In his July 2009 application for TDIU, the Veteran indicated that he had worked most recently as an industrial electrician and, prior to that, a truck driver.  He had not worked for approximately 6 months at that point.  He noted that he was unable to walk for more than a few minutes without experiencing pain and having to take medication for treatment.  That medication would show up on a drug test, he explained, and bar him from working as an electrician.  In a July 2009 statement submitted with his application, the Veteran indicated that he was unable to grasp wires due to the numbness in his hands, and that he was unable to drive due to said numbness.  Driving, he pointed out, was essential to his work as an electrician. 

In August 2011, the Veteran testified at a hearing held at the RO.  At that time, he indicated that he was last employed as a head ground electrician, which required him to climb over equipment, on ladders, and through pipes to access control panels and other assorted wiring components.  The Veteran described the limitations his service-connected disabilities placed on his ability to work, including his inability to drive a truck due to his medication consumption.  

Also in August 2011, the Veteran's private doctor, Dr. S.K., authored a letter to VA in which he also described the limitations imposed on the Veteran by his service-connected disabilities.  He indicated that the Veteran was unable to stand for long periods of time, bend repetitively, stoop, or lift anything over 20 pounds without pain.  Dr. S.K. inventoried the myriad of medications he used to treat the Veteran's disabilities, and indicated that such disabilities impacted the Veteran's ability to work.  Specifically, the doctor indicated that the ability to work was hindered by medication-induced somnolence, dizziness, loss of balance, fatigue, abnormal thinking and euphoria. 

In February 2015, the Veteran underwent a VA knee and lower leg examination for the purposes of evaluating his service-connected knee disabilities.  The examiner was asked to opine on the impact of such disabilities on the Veteran's ability to perform occupational tasks.  The examiner concluded that there was an impact, as the Veteran could only walk a quarter of a block, lift 5 pounds, stand for 10 minutes, sit for more than an hour, had to avoid stairs, had limited stooping and bending and could not grip repetitively with his hands, all due to his service-connected disabilities.  In addition, the Veteran took valium and oxymorphone daily, which could impair judgment and cause drowsiness.  With such physical restrictions and prescribed medications, he opined that working as an electrician would not be possible.  The examiner suggested that the Veteran may be retrained in order to work in an office setting.

In February 2017, the Veteran and his wife testified before the undersigned at a videoconference hearing.  His wife testified that he last worked in February 2009 as an industrial electrician, but that he was no longer working and was taking medications and being treated for pain.  The Veteran testified that he had worked mainly as an electrician, climbing up and down ladders and pulling out wiring and climbing through pipes.  He testified that he had no experience in sedentary work, or office work.  He also drove a truck as a backup job when electrical jobs were scarce.  He indicated that he would no longer be able to drive a truck, due to his medications.  The Veteran testified that his medication made him dizzy and unable to concentrate.  

The Board notes that the Veteran's employment history shows that he completed high school and, other than some industrial training, does not have any additional specialized education.  Therefore, the Board finds that sedentary employment would not be suitable for the Veteran.

The August 2011 letter from Dr. S.K. and the February 2015 VA examination report both concluded it was highly unlikely that the Veteran would be able to secure and maintain employment due to multiple factors, mainly related to his service-connected disabilities and the side effects of his management of pain related to the same.  Dr. S.K.'s analysis contains a rationale that the Board finds is based on sound reasoning, and supported by other evidence of record, to include the statements and testimony of the Veteran and his wife.  Dr. S.K.'s conclusion, that of the February 2015 VA examiner, and the lay testimony of the Veteran and his wife are each persuasive evidence that his service-connected disabilities render him unemployable. 

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board notes that he is significantly limited to perform physical labor due to his hip, knee and back disabilities.  In addition, as noted above, the Board finds that due to the Veteran's education and experience, he would likely be unable to obtain any sort of sedentary employment.  Given the Veteran's various physical disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to TDIU. 

ORDER

Entitlement to TDIU is granted.


REMAND

Left Carpal Tunnel

In September 2009, the Veteran underwent a VA examination.  At that time, he was diagnosed with bilateral carpal tunnel syndrome (CTS).  Testing showed grip strength was normal.  Wrist motion was measured and found to be essentially normal.  However, at the February 2017 hearing before the Board, the Veteran testified that he no longer has sensation in his hands.

Accordingly, given the evidence that his disability picture has worsened, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's left carpal tunnel syndrome.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of this disability since the September 2009 VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Left Hip

At the February 2017 Board hearing, the Veteran testified that he was told by his doctor that, due to the altered gait resulting from his service-connected back disability, the Veteran's left hip was "becoming impaired."  

The Board notes that a review of the medical record, including a September 2009 VA joints examination, shows a lack of a diagnosis of any left hip disability.  However, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, it has been nearly 8 years since the Veteran last underwent an examination which addressed any disabilities of the left hip, and the record is otherwise silent as to a diagnosed left hip disability.  The Board recognizes that, in that time, the Veteran may have developed a left hip disability, as indicated by his testimony.  As the record now contains evidence of signs or symptoms of a current left hip disability, and evidence that a physician has suggested a link between a service-connected back disability and a possible left hip disability, the Board finds that a remand is warranted in order to provide the Veteran with an examination.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006) (the threshold for finding a link between a current disability and service is low).

Remaining Claims 

As concerns the remaining claims, the Board observes that during the pendency of this appeal a new precedential opinion that directly affects this case has been issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." 

A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations are necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to identify the nature, extent and severity of all manifestations of his service-connected carpal tunnel syndrome of the left hand.  

2.  The Veteran should be afforded a VA examination so as to determine the nature and etiology of any disability of the left hip. 

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner is asked to identify all current disabilities of the Veteran's left hip, or disabilities that have existed during the appeal period. 

Then, for each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such left hip disability was caused OR aggravated (permanently increased in severity beyond the natural progression) by any of the Veteran's service-connected disabilities, including but not limited to the residuals of a left tibia/fibula head fracture and chronic lumbar strain. 

If the opinion is that any such left hip disability is aggravated by a service-connected disability or disabilities, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  Both causation and aggravation must be discussed for each left hip disorder.

The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current left knee pathology. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should test and record the range of motion for the in active motion, passive motion, weight-bearing, and nonweight-bearing.

4.  Schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current thoracolumbar spine pathology. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current right knee pathology. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the knee in active motion, passive motion, weight-bearing, and nonweight-bearing.

6.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current right hip pathology. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the hip in active motion, passive motion, weight-bearing, and nonweight-bearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


